  1    SELWYN D. WHITEHEAD, ESQ. (CSB No. 236391)
       LAW OFFICES OF SELWYN D. WHITEHEAD
  2    4650 Scotia Avenue
       Oakland, CA 94605
  3    Tel: (510) 632-7444
       Fax: (510) 856-5180
  4    Email: selwynwhitehead@yahoo.com

  5    JULYN M. PARK (CSB No. 213429)
       DEIRDRE M. DIGRANDE (CSB No. 199766)
  6    LOCKHART PARK, LLP
       5201 Great America Parkway, Suite 320
  7    Santa Clara, CA 95054
       Tel: (408) 416-2929
  8    Fax: (855) 368-1020
       Email: jpark@lockhartpark.com
  9            ddigrande@lockhartpark.com

 10    Attorneys for Creditors
       JEFF HANNA and AMALIA HANNA
 11

 12                             UNITED STATES BANKRUPTCY COURT

 13                             NORTHERN DISTRICT OF CALIFORNIA

 14                                         SAN JOSE DIVISION

 15

 16    In re:                                            Case No. 20-50469-SLJ

 17    MORDECHAI KOKA,                                   Chapter 11

 18                Debtor-in-Possession.                 CREDITORS JEFF AND AMALIA
                                                         HANNAS’ OBJECTION TO
 19                                                      MOTION FOR ORDER AUTHORIZING
                                                         DEBTOR TO ENCUMBER REAL
 20                                                      PROPERTY

 21                                                      Date:       September 21, 2021
                                                         Time:       2:00 p.m.
 22                                                      Location:   Telephonic/Videoconference
                                                         Judge:      Hon. Stephen L. Johnson
 23

 24             Creditors Jeff Hanna and Amalia Hanna (“the Hannas”) hereby object to Debtor’s motion
 25    for an order authorizing him to encumber the real property (“Encumbrance Motion”) [Dkt. Nos.
 26    172 and 238] and on the grounds stated below.
 27    ////
 28    ////
                                                       -1-
              The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21      Case No.Entered:    09/16/21 23:52:58 Page 1 of 7
                                                      20-50469-SLJ
   1                                                              I.

   2                                        PRELIMINARY STATEMENT

   3             Debtor asks this Court to approve a another loan (“Second Loan”) on the real property

   4    located at 858 Acalanes Road, Lafayette, California (“Lafayette Property”) in order to satisfy his

   5    debts to the senior lender. The Encumbrance Motion is yet another surreptitious attempt to
                                                                        1
   6    undermine the Chapter 11 plan submitted by the Hannas (which advocates the sale of the

   7    Lafayette Property, among other things) before the adequacy of disclosure aspects of the Hannas’
                                                              2
   8    Proposed Plan is even considered by the Court. This type of maneuver should not be tolerated.

   9    Moreover, to allow Debtor to incur debt at the inflated interest rate of 11.782 percent that would

 10     require interest-only servicing payments of $5,400.00 per month will do nothing to retire any of

 11     either the new debt or the existing debt. Instead, it will sap up to $550,000.00 in equity that

 12     could, under the Hannas’ Proposed Plan, be used to pay the unsecured creditors. Further

 13     encumbering the Lafayette Property is not the best use of the Lafayette Property’s equity and

 14     certainly not in the best interests of the independent unsecured creditors.

 15                                                           II.

 16     DEBTOR’S ATTEMPT TO FURTHER ENCUMBER THE LAFAYETTE PROPERTY IS
        ILL-CONCEIVED, IMPRUDENT, AND DETRIMENTAL TO THE INTERESTS OF THE
 17                           UNSECURED CREDITORS
 18              Debtor’s questionable acts and omissions, including inflating his ability to satisfy his

 19     debts, imprudent business decisions, unfounded and contradictory statements, and dilatory tactics,

 20     undermine the prudence, feasibility, and fairness of incurring additional post-petition debt.

 21     Instead, it is but another example of his inability to fulfill his primary duty as a debtor in

 22     possession – acting as the sound fiduciary of his creditors while putting forth a plan of

 23     reorganization that can give him a reasonable chance at a fresh start.

 24

 25
        1
        The Proposed Combined Plan of Reorganization and Disclosure Statement (August 10, 2021) [Dkt. No. 212],
 26   hereinafter (“Hannas’ Proposed Plan”).
      2
        At the September 2, 2021 hearing on the Disclosure Statement aspects of the Hannas’ Proposed Plan [Dkt. No. 212]
 27 and the Joint Proposed Combined Plan of Reorganization and Disclosure Statement submitted by Debtor and the
      Gardners (“Joint Proposed Plan”) [Dkt. No. 193], the Court ordered the parties to resubmit revised proposed plans
 28 and set the hearing on the disclosure aspects of the respective plans for November 4, 2021.
                                                              -2-
                    The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21             Case No.Entered:     09/16/21 23:52:58 Page 2 of 7
                                                              20-50469-SLJ
   1    A.      The Terms of the Proposed Second Loan Are Unreasonable

   2            In his Supplemental Declaration, Debtor describes his currently indebtedness on the

   3    Lafayette Property:

   4            The Lafayette Property is encumbered by a first deed of trust serviced by Mr.
                Cooper. Pursuant to Proof of Claim No. 4 filed in the herein case on June 19, 2020,
   5            the balance of the 1st loan was $965,095.64 inclusive of arrears in the amount of
                $428,325.78. I am approximately $95,000 post-petition delinquent in payments.
   6
                [Dkt. No. 238-1, p. 2, ¶ 4.]
   7

   8            Under the terms of the Second Loan, Debtor proposes to select the three-year option loan

   9    in an amount not to exceed $550,000.00,

 10             payable in interest-only payments of $5,400.15/month representing monthly
                interest-only payments at 11.782%. The cost of the loan is 3.98% of the loan
 11             amount.” [Dkt. No. 238-1 p. 3, ¶ 7.]

 12     These loan terms will simply put Debtor on a new hamster wheel, where he is borrowing money

 13     to catch up on payments on his defaulted senior loan while making steep interest-only payments

 14     on the Second Loan.

 15     B.      Debtor Has Not Demonstrated His Ability to Make Monthly Plan Payments in
                Addition to Monthly, Interest-Only Payments on the Second Loan
 16

 17             The Joint Proposed Plan put forth by Debtor and the Gardners [Dkt. No. 193] calls for

 18     Debtor to distribute to his unsecured creditors on a pro rata basis approximately 40.66 percent of

 19     their claims from a pot of funds created by the Alameda Property sale proceeds and the

 20     residual from the already liquidated located in Napa, California. However, as the Court has

 21     already noted, the Plan is lacking in that Debtor has yet to establish his ability to the pot plan

 22     payments. The proceeds from the Alameda Property are speculative in that there is no contractual

 23     cap on the amount the bankruptcy estate must pay to remove the existing tenants. There is no

 24     back-up mechanism to pay the unsecured creditors from the Debtor’s ongoing income, let alone

 25     meet the debt service for the senior loan and Second Loan, because the Debtor has no verifiable
                                     3
 26     ongoing monthly income.

 27             Once source of income previously identified by Debtor is the sum that he will purportedly

 28     3
       As discussed in below, Debtor has not provided any documentation to support his claim of obtaining employment.
                                                            -3-
                  The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21            Case No.Entered:   09/16/21 23:52:58 Page 3 of 7
                                                            20-50469-SLJ
                                                                                                                 4
   1    receive from his adult children for renting the two ancillary units on the Lafayette Property.

   2    However, for unknown reasons, Debtor has deferred payment of rent until a plan is confirmed; n

   3    the meantime, Debtor is expecting his children to set aside their monthly rental payments and
                                                                       5
   4    supposedly pay him a lump sum when the time comes. Debtor has not presented any written

   5    agreement with his children supporting this arrangement nor explained why they are continuing to

   6    live rent free on the Lafayette Property.

   7              In sum, Debtor simply cannot afford to incur additional debt without demonstrating now

   8    his ability to make pot payments. Furthermore, incurring additional debt will make the Joint

   9    Proposed Plan infeasible, in violation of § 11 U.S.C. § 1325(a)(6).

 10     C.        Further Encumbering the Lafayette Property Undermines the Hannas’ Proposed
                  Plan and the Likelihood of the Independent Unsecured Creditors Receiving Any
 11               Pay-Out From Its Sale Proceeds

 12               Debtor asserts that the Second Loan “will not adversely impact creditors….” [Dkt. No.

 13     238-1, p. 3, ¶ 9.] This is far from the truth. The Hannas’ Proposed Plan calls for sale of the

 14     Lafayette Property instead of the less-valuable Alameda Property. Permitting Debtor to obtain

 15     the Second Loan will sap the equity that the Hannas propose to use to pay the unsecured creditors

 16     and render their plan moot before they are able to establish to the Court’s satisfaction that is

 17     feasible and fair. Furthermore, the independent unsecured creditors will be deprived of the

 18     opportunity to weigh-in on which of the competing plans they believe best serves their interests.

 19     D.        Debtor’s Has Repeatedly Demonstrated His Inability and/or Unwillingness to Make
                  Sound Business Decisions and Act in the Best Interests of the Independent Unsecured
 20               Creditors

 21
                  As pointed in the Hannas’ Objection [Dkt. No. 226] to Debtor’s Motion for Order
 22
        Authorizing Sale of Real Property on 1702 Paru Street, Alameda, CA (“Alameda Property”) [Dkt.
 23
        No. 202], Debtor has agreed to sell the Alameda Property on unfavorable terms – less than market
 24           6
        price under onerous terms, namely funding the removal of the existing tenants at the bankruptcy
 25

 26     4
        Debtor estimates the fair market rental value totals $4,500.00. See transcript from § 341(a) Meeting of Creditors
      held on June 1, 2021 (“June 1 Transcript”) at 23:1-12.
 27 5 See June 1 transcript at 9:17-18, 21:20-24.
      6
        The appraiser engaged by the Hannas estimates the Alameda Property to be worth at least $1,899,000. [See Dkt. 213
 28 at p. 3.]
                                                                 -4-
                   The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21                Case No.Entered:    09/16/21 23:52:58 Page 4 of 7
                                                                 20-50469-SLJ
   1    estate’s expense. [See Dkt. No. 209 at p. 2, ¶ 8.]

   2    E.       Debtor’s Contradictory Statements Undermine His Credibility and Competence As
                 Debtor in Possession and, Thus, the Propriety of Further Encumbering the Lafayette
   3             Property

   4             Debtor averred in his initial declaration supporting the Encumbrance Motion that he had

   5    secured employment “commencing in late June 2021 with a salary of $15,000/month.” [See Dkt.

   6    No. 172-1 at p. 2.]. However, in his Supplemental Declaration [Dkt. No. 238-1], he claims to be

   7    currently employed, earning $12,000.00 per month, and expecting his first paycheck on

   8    September 17, 2021. [See Dkt. No. 238-1 at p. 3, ¶ 6.] Debtor’s claim of gainful employment

   9    lacks credibility when considered along with his history of less-than-candid judicial admissions
                           7
 10     and statements.        His declaration notably does not include an employment contract as an exhibit

 11     or any statement as to the amount of his net income.

 12              Another example of Debtor’s inconsistency with regard to facts is his present assertion

 13     that the Lafayette Property is in poor condition – the foundation is sinking, the 35 year-old roof is

 14     leaking, etc [see Dkt. No. 238-1, pp. 1, ¶ 2]. This directly belies his statements made under oath

 15     at the June 1, 2021 § 341(a) Meeting of Creditors:

 16                  Q. Just was hoping to get a status on, Mr. Koka, are you living in Lafayette
                        now?
 17
                     A. Yes, sir….
 18                  Q. Okay. And is the property being maintained?
 19                  A. Yes.
 20                  Q. Okay. It's being properly maintained, I should say, being kept up to
                        maintain its value?
 21                            8
                     A. Yes.
 22                  ¶¶
 23                  Q. Earlier you said that the Lafayette property's currently being
                        maintained. How would you describe the current condition of the
 24                     Lafayette property?
 25                  A. Good.

 26
        7
        See the Court’s remarks in the transcript from the June 22, 2021 hearing on the Hannas’ and Gardners’ Objections
 27   to Subchapter V designation at 20:2-4: “In this case, the Debtor has taken completely inconsistent and contradictory
      positions under oath in an attempt to qualify for Sub Chapter V.”
 28 8 June 1 Transcript at 8:15-24.
                                                                -5-
                   The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21               Case No.Entered:    09/16/21 23:52:58 Page 5 of 7
                                                                20-50469-SLJ
  1                   Q. Are any major repairs needed for right now?

  2                   A. No.
                      Q. Have you — have you recently made any major repairs to the Lafayette
  3                      property?
                                                                                                 9
  4                   A. Yes. I did some remodeling, bathroom remodeling, and painting, yes.
  5

  6                                                       III.

  7              CONTINUANCE OF THE HEARING ON THIS MATTER IS WARRANTED

  8               The Hannas respectfully submit that even if the Court is inclined to grant it, the

  9    Encumbrance Motion should be placed in abeyance and ruled on at the same time as the hearing

 10    on the competing Proposed Plans (the Joint Proposed Plan [Dkt. No. 193] and the Hannas’

 11    Proposed Plan [Dkt. No. 212] because a decision now would render the cornerstone of the

 12    Hannas’ Proposed Plan – retention of the Alameda Property for Debtor’s use and income in favor

 13    of selling the Lafayette Property to fund the general unsecured creditors’ dividend – unworkable.

 14                                                       IV.

 15                                               RESERVATION OF RIGHTS

 16               The Hannas reserve the right to supplement and/or amend this objection to address any

 17    new facts or arguments raised by Debtor or other pertinent issues at the hearing.

 18                                                        V.

 19                                                    CONCLUSION

 20               The Hannas respectfully request that the Court deny the Encumbrance Motion outright or,

 21    in the alternative, continue the hearing on this Motion until it can be heard concurrently with their

 22    Proposed Plan.

 23    ////

 24    ////

 25    ////

 26    ////

 27    ////

 28    9
           June 1 Transcript at 29:22 – 30:1-6.
                                                       -6-
              The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21      Case No.Entered:    09/16/21 23:52:58 Page 6 of 7
                                                      20-50469-SLJ
  1    Dated: September 16, 2021                          LAW OFFICES OF SELWYN D.
                                                          WHITEHEAD
  2

  3
                                                          /s/ Selwyn D. Whitehead
  4                                                           Selwyn D. Whitehead
                                                              Attorney for Creditors
  5                                                           JEFF HANNA and AMALIA HANNA
  6

  7

  8    Dated: September 16, 2021                          LOCKHART PARK, LLP
  9

 10                                                       /s/ Deirdre M. Digrande
                                                              Deirdre M. Digrande
 11                                                           Attorneys for Creditors
                                                              JEFF HANNA and AMALIA HANNA
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                       -7-
              The Hannas’ Objection to Motion for Order Authorizing Debtor to Encumber Real Property
Case: 20-50469 Doc# 244 Filed: 09/16/21      Case No.Entered:    09/16/21 23:52:58 Page 7 of 7
                                                      20-50469-SLJ
